ACCEPTED
                                                                                                03-14-00654-CR
                                                                                                       4367641
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           3/4/2015 12:31:21 PM
                                                                                               JEFFREY D. KYLE
                                                                                                         CLERK
                      IN THE THIRD COURT OF APPEALS
                          FOR THE STATE OF TEXAS
                                                                            FILED IN
JAMES PALACIO                                                        3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
V.                                                                 NO. 03-14-00654-CR
                                                                     3/4/2015 12:31:21 PM
                                                                       JEFFREY D. KYLE
THE STATE OF TEXAS                                                           Clerk

                       APPELLANT’S FIRST MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, James Palacio, by and through his attorney of record, Linda

Icenhauer-Ramirez, and files this his First Motion for Extension of Time to Brief and in

support thereof, would show the Court the following:

                                           I.

       That the above-styled and numbered cause is styled The State of Texas v. James

Palacio, Cause Number D-1-DC-14-904021 in the 427th Judicial District Court of Travis

County, Texas. Appellant was sentenced on September 26, 2014.

                                           II.

       Appellant was convicted of aggravated assault and punishment was assessed at

thirty years imprisonment.

                                          III.

       Appellant’s notice of appeal was filed on October 6, 2014. The reporter’s record

was filed on January 30, 2015 and the clerk’s record was filed on January 26, 2015. The

due date for the brief is Wednesday, March 4, 2015.


                                           IV.

       This is Appellant’s first motion for extension of time to file his brief. Appellant
respectfully requests a forty-five day extension of time to file the brief, which would

make such brief due on Saturday, April 18, 2015.       The next working day is Monday,

April 20, 2015.

                                                V.

       The undersigned attorney has begun reading the record in this case but has been

unable to complete the briefs due to necessary work needed to be completed on several

other appeal cases and due to her busy schedule in both the district and county courts.

She is in the process of completing a brief in the cause of Robert Ritz v. State of Texas,

Cause No. 03-14-00403-CR, and expects it to be filed on or before March 19, 2015. In

addition, she is working on a brief in the case of State of Texas v. Brian Roland Chandler,

Cause No. 03-14-00547-CR which is due on March 13, 2015.               She asks that this

extension be granted so that she may effectively represent Appellant and so that justice

may be done in this case.

                                                     Respectfully Submitted,

                                                     /s/ Linda Icenhauer-Ramirez
                                                     LINDA ICENHAUER-RAMIREZ
                                                     Attorney at Law
                                                     1103 Nueces
                                                     Austin, Texas 78701
                                                     (512) 477-7991
                                                     FAX #: (512) 477-3580
                                                     SBN: 10382944

                                                     ATTORNEY FOR APPELLANT
                         CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion was computer generated and contains 448 words,

as calculated by the word count function on my computer.

                                                   /s/ Linda Icenhauer-Ramirez
                                                   LINDA ICENHAUER-RAMIREZ



                            CERTIFICATE OF SERVICE

       I, Linda Icenhauer-Ramirez, hereby certify that a true and correct copy of the

foregoing Appellant’s First Motion for Extension of Time to Brief was e-served to the

Travis County District Attorney's Office on this the 4th day of March, 2015.

                                                   /s/ Linda Icenhauer-Ramirez
                                                   LINDA ICENHAUER-RAMIREZ